     Case 1:19-cv-00884-DAD-SKO Document 15 Filed 06/16/20 Page 1 of 1

 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT

 5                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    AUGUSTUS MONDRIAN and RHONDA                      No. 1:19-cv-00884-DAD-SKO
      JONES, individuals, on behalf of
 8    themselves and on behalf of all persons
      similarly situated,
 9                                                      ORDER GRANTING THE PARTIES’
                          Plaintiffs,                   STIPULATED REQUEST
10
               v.                                       ORDER CONTINUING SCHEDULING
11                                                      CONFERENCE
      TRIUS TRUCKING, INC., a California
12    Corporation,                                      (Doc. 14)
13                        Defendant.
14

15

16            On June 16, 2020, the parties filed a stipulation requesting to continue the June 23, 2020,

17   scheduling conference by at least 60 days to give the parties additional time to finalize settlement

18   documents and file a motion for preliminary approval of the class settlement. (See Doc. 14.) Upon
19   review of the parties’ stipulation, for good cause shown, the Court GRANTS the parties request.
20
              Accordingly, IT IS ORDERED that the initial scheduling conference is CONTINUED to
21
     September 17, 2020, at 9:30 a.m. By no later than September 10, 2020, the parties shall file a joint
22
     scheduling report.
23

24

25   IT IS SO ORDERED.

26   Dated:      June 16, 2020                                      /s/   Sheila K. Oberto           .
27                                                      UNITED STATES MAGISTRATE JUDGE

28
